UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7004



ALEXANDER CAMERON,

                                              Plaintiff - Appellant,

          versus


S. SARRAF, Doctor; DOCTOR SWETTER, Medical
Director,

                                             Defendants - Appellees,

          and


D. HOWELL, LPN/Nurse; M. INMAN, R/N, Head
Nurse; X-RAY EXAMINERS; SIDHU BALJIT, Doctor,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-1227-AM)


Submitted:   October 26, 2000             Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Cameron, Appellant Pro Se. David Ernest Boelzner, WRIGHT,
ROBINSON, OSTHIMER & TATUM, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Alexander Cameron appeals the district court’s order granting

summary judgment in favor of the Appellees on his 42 U.S.C.A.

§ 1983 (West Supp. 2000) complaint.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Cameron v. Sarraf, No. CA-98-1227-AM (E.D. Va. filed June 12, 2000;

entered June 13, 2000). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2